An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-859
                        NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2014


STATE OF NORTH CAROLINA

      v.                                      Guilford County
                                              Nos. 10 CRS 76967,
                                                   10 CRS 76969,
                                                   10 CRS 76972
RICARDO DONNELL JONES


      Appeal by Defendant from judgments entered 7 March 2013 by

Judge Ronald E. Spivey in Guilford County Superior Court.                      Heard

in the Court of Appeals 27 January 2014.


      Attorney General Roy Cooper, by Associate Attorney General
      Adrian Dellinger, for the State.

      Daniel F. Read for Defendant.


      DILLON, Judge.


      Defendant     Ricardo     Donnell     Jones    appeals     from    judgments

entered after he admitted to violating his probation.                    Defendant

contends the trial court erred by finding all of the alleged

violations,      when     the    State     had      abandoned     some    of    the

allegations, and abused its discretion by failing to adequately

consider the impact of his mental illness on his ability to
                                           -2-
comply with the terms of his probation.                      After careful review,

we affirm.

                                       I. Background

       On    10   May   2011,    Defendant       pled   guilty    to    one   count      of

misdemeanor larceny and two counts of felonious larceny.                             In the

misdemeanor case, the trial court sentenced Defendant to 120

days     imprisonment,       but       suspended    the      sentence     and        placed

Defendant on supervised probation for 60 months.                        In the felony

cases, the trial court sentenced Defendant to consecutive terms

of 10 to 12 months, but again suspended the sentences and placed

Defendant on supervised probation for 60 months.

       On 27 July 2012,            a    probation officer filed a violation

report      in    the   misdemeanor       case    alleging     that    Defendant        had

tested positive for marijuana and cocaine.                     On 6 December 2012,

the officer signed additional violation reports in all three

cases       alleging    more     positive        drug   screens,       arrearages        on

Defendant’s financial obligations, and new criminal convictions.

The     officer     signed      violation     reports     in     February       of     2013

alleging that Defendant had committed an assault that could be

the basis for revocation if it resulted in conviction, but that

the charge was still pending.
                                         -3-
       The matter of Defendant’s probation violations came on for

hearing on 27 February 2013.                   Defendant did not admit to a

violation based on the pending assault charge, but admitted to

the    remaining     violations.         Defendant     contended       that   he   had

physical and mental health problems and requested that the trial

court allow him another chance to comply with the terms of his

probation.      Defendant further requested that, if the court were

to    revoke   his   probation,    he     be    able   to   serve     his   activated

sentences      concurrently     rather    than    consecutively.            The   trial

court revoked probation, but ordered that Defendant’s activated

sentence in the misdemeanor case run concurrently with one of

the felony cases.       Defendant appeals.

                                  II. Analysis

       Defendant’s first argument is that the trial court erred by

finding multiple grounds to revoke his probation when the State

abandoned all of the allegations other than the new convictions.

This argument lacks merit.

       At the outset, we note that all of Defendant’s probation

violations occurred after 1 December 2011, and, therefore, his

probation      was    subject     to     revocation         only     for    obtaining

additional       criminal     convictions         or    for        absconding      from

supervision.         N.C. Gen. Stat. § 15A-1344(a) (2011); State v.
                                           -4-
Hunnicutt, ___ N.C. App. ___, ___, 740 S.E.2d 906, 910-11 (2013)

(citation omitted).

     Defendant,        however,        admitted    to    willfully      violating     his

probation and stipulated to the factual basis to support the

violations, including the new criminal convictions.                          The trial

court found all of the violations alleged in the 6 December 2012

violation reports and further found that each violation, in and

of   itself,     was     a    sufficient         basis   upon     which     to     revoke

Defendant’s     probation.             Accordingly,       the    trial     court     made

sufficient      findings          to    support    revocation        of    Defendant’s

probation pursuant to N.C. Gen. Stat. § 15A-1343(b)(1) (2011)

and N.C. Gen. Stat. § 15A-1344(a) (2011).                       State v. Henderson,

179 N.C. App. 191, 197, 632 S.E.2d 818, 822 (2006) (findings on

pre-printed form sufficient to support probation revocation).

In light of Defendant’s admitted violations, we decline to hold

that any findings of grounds other than those authorized by N.C.

Gen. Stat. § 15A-1344(a) prejudiced Defendant or that the trial

court failed to exercise its discretion in revoking probation.

See State v. Seay, 59 N.C. App. 667, 670-71, 298 S.E.2d 53, 55

(1982)   (a    finding       of   a    violation    of   any    valid     condition   of

probation is sufficient to support revocation).
                                          -5-
      In Defendant’s second argument, he contends the trial court

abused its discretion by failing to sufficiently consider his

mental health issues.       We disagree.

      Because “probation is an act of grace by the State to one

convicted     of   a   crime[,]   .       .    .   an   alleged   violation       of   a

probationary condition need not be proven beyond a reasonable

doubt.”     State v. Hill, 132 N.C. App. 209, 211, 510 S.E.2d 413,

414 (1999) (citation and quotation marks omitted).                      Although a

trial court is required to make findings showing it considered

the   evidence     presented   at     a       revocation    hearing,   it    is    not

required to make findings addressing each of the defendant’s

excuses for non-compliance.               State v. Belcher, 173 N.C. App.

620, 625, 619 S.E.2d 567, 570 (2005) (citation omitted).

      Here,   Defendant    admitted           to   violating   the   terms    of   his

probation and the trial court’s findings support its decision to

revoke probation.       Furthermore, we note that Defendant asked the

trial court to allow him to continue on probation due to his

physical and mental health issues, or to consider running his

sentences concurrently, rather than consecutively, if they were

activated.       The trial court revoked probation, but elected to

alter the original judgments to permit the misdemeanor sentence

to run concurrently with one of the felony sentences.                    Thus, the
                                -6-
record demonstrates that the trial court not only considered

Defendant’s   excuse,    but   also   altered     the     judgments    to

Defendant’s   benefit.    Accordingly,   we     discern   no   abuse   of

discretion in the trial court’s ruling.

    AFFIRMED.

    Chief Judge MARTIN and Judge HUNTER, JR. concur.

    Report per Rule 30(e).